UN|TED STATES D|STRICT COURT
MIDDLE DlSTR|CT OF LOU|S|ANA

DERRANCE WH|TE
C|VlL ACT|ON

VERSUS
15-867-SDD-EWD

DARREL VANNOY, ET AL.

RULING

The Court has carefully considered the i:’el‘i‘tior.',1 the recordl the law applicable to
this action, and the Reporf and Recommendation2 of United States Magistrate Judge Erin
Wi|der-Doomes dated February 28, 2019, to which an objection3 was filed and also
reviewed

The Court hereby approves the Repon‘ and Recommendation of the Nlagistrate
Judge and adopts it as the Court’s opinion herein.

ACCORD|NGLY, Petitioner's application for habeas corpus relief is hereby
DEN|ED, and this proceeding is hereby D|SMISSED WITH PREJUDICE.

lT |S FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in this
case, a certificate of appealability is here’b¢v/DEN|ED.

Baton Rouge, Louisiana the Hday of l\llaz'chl 2019. ,

,M],M /W"

sHEL£Y o. olci<, cHiEF oisTRicT JquE
MiooLE ois'rRicT oF LouisiANA

 

 

l Rec. Doc_ 1.
2 Rec. Doc. 13
3 Rec. Doo. 16.

